“,,




tin. UllJiemJ;:M&cay, Jr.
Chsh,.    RailroadC.cin@~aionof Texas
'J.'~-B++uJ.          i    _.
Austln,Texaa
                      opinion “0.,9-155

                      Re: A~lioablLLtybf the gas
                          uti1it.jtax, Alacl6 '-6Q6060,
 1                        0. c; s., to thexlicti~of,
!?-        "._.           a &UI pi* u.s .m       a+
                          rivad frai tramportation~.~
                          &ae.
Deezlfr.l-lmrayr

         Yonr~plnlonrsqu~.&datedMarohll., 1955,reaaS aa fOiloMii

         %tlauJn5.ng
                   that the opsratirJna
                                      of a &I3 pipe u.ne
         are anoh 88 t0 bra it wlthin the definition6f
         a &ae utilitym~'stat.ed-finSeotioir
                                           2 of Artiole
         6050,:R.C. S.;and thereforesubjeottothe prod
         viaionaof,Artiole6060, would it be exempt frcm
         the pageantof the oti-fou+th(l/4)ofone (1) pm
         o&t gross receiptstax leviedby Article 6060be-
         oauee.ltdoes not take title to gae tramported,
         doea not make any aalea of tramported &aa, but
         does bill for and receivepaymentfor the tran~-
         portationofeuohgas?"

         The-pertinentLanguageof Artiole ijo& of Vernon'sTexas
c1vi1statutes read0 as fouowEl:

         YEverygas utility.. . ahall pay Into the state
         Trew-at Austti    a smnequalto one fourthof
         oneperoentofthe gross lmxanereoelvedfroma3l
         budneae done by it within this State during said
         qua-tar.*

By vi&m of Station 10 of Chapter73 of the Aote of the Forty-Seoond
tigtilature,1931, page I.& this tar appliesto those utilitiesded
ecribedIn Seotion2 of Article6&O, V.C. S.
Hon. WilllemJ. blurray,
                      Jr., page 2 (S-3.55)

                                               .

         Aeeu&qj the'td;rpa$s,la'a utilltjwlthinthe &fMtlon of
Seotlon2 of Alrtlcle6050, the &estlhi-la whetherthe tax appliesto
the lnocmeof euoh utilitydeqlvedfYcm the tranepc&atlonof gas.

          Inouropinioli,ths'tarappkee to euoh Inoome. Tbebuel-
ne88 done by euoh~utillty
                        da~evid&md by the definitionof Section2
                                    or carriageo?iaaturalgss,
of Article 6050 is,the"trhneportatlon
eitherfoypnbllc hire or nok'. Artio3.e6060.0ynlts?apl.a~s
                                                      tdng the
gmss luocmereceivedfmn such bustieae. Any'foimer&nlon of the
AttorneyGemral, insofarae it may conflicthemwlthj is herebyOver-
ruled.




          The gr& l+me i&a fcaapipe line companywitti'the defl-
nltlon of Se&i& 2.09W.iCle 605O;~.,C. SL, fra the treneportetion
of gae, is eubjeoti‘to
                     thi;“'tax
                            ~&vied-by,&tiole6063,V. C. S. Any
former opinian,Insofaras It cooflfote'he~ith, 16 hereby overmled.

APPROVRD:                        YO~VYtraly,
                                        A.-’         ~~~’
                                                       ~.-
wrt.z3fsarhea k                         gGeneralof Texae
Oil and Gas Division '/~

John Atihifron-
Reviewer      "       ,~"

J. A.'-,  Ji';
Reviewer . C..';     :.,
Rob&+, S. scrdtti'   "~ ~'
HrEt Aasl.8tsnt